DETAILED ACTION
Status of the Application
Claims 1-6 and 10-17 are currently pending in the instant application.  Claims 1-5 are withdrawn.  Claims 6 and 17 are currently amended.  Claims 7 - 9 are cancelled.  No new claims have been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The objection of claim 17 is withdrawn in response to the Amendments filed on February 22, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2018/0183080).
Regarding claim 6, Yamada et al. teaches a fuel cell system 10 comprising a fuel cell stack 11, the fuel cell system 10 is mounted to a fuel cell hybrid vehicle (para. [0021]).  Yamada et al. also teaches that fuel cell stack 11 includes cells having a structure that an electrolyte film is interposed between a plate of a cathode electrode and a plate of an anode electrode, and located between the cells (para. [0022]); the fuel cell stack 11 includes an ECU 17 that is equivalent to an electronic controlling the fuel cell (para. [0024]); and that the ECU 17 is a controlling components of the system 10 (para. [0024]).  Yamada et al. further teaches that the hybrid vehicle includes the cooling circuit 16 that is equivalent to a cooling unit that cools down the FC stack 11 (para. [0032]); the cooling circuit 16 is a refrigerant circuit circulating a coolant that is the refrigerant outside of the FC stack 11 such that the coolant flows out of the FC stack 11 and then flows back into the FC stack 11 (para. [0032]); and that the cooling circuit 16 
Yamada et al. in a first embodiment teaches a cooling control method of a fuel cell, comprising:
estimating, by the controller, the temperature of the separator based on heat exchange between the separator formed between unit cells of a fuel cell stack and coolant flowing through a cooling line between the separators by estimating the temperature of the separator according to heat exchange between the fuel cell stack and the coolant using temperatures of the coolant respectively measured at an inlet and an outlet of the fuel cell stack and the amount of heat generated in the fuel cell stack (first temperature sensor 70 corresponds to radiator outlet temperature sensor 45; second temperature sensor 80 corresponds to cell outlet temperature sensor 46; because the claimed invention and the invention of Yamada et al. have the same or similar structures and because of the teachings of Yamada et al. paras. [0034] and [0035], one of ordinary skill in the art expects that the estimating, by the controller, the temperature of the separator based on heat exchange between the separator formed between unit cells of a fuel cell stack and coolant flowing through a cooling line between 
adjusting, by the controller, a ratio of coolant passing through a heat exchange device (radiator 420) to coolant bypassing the heat exchange device based on the estimated temperature of the separator (para. [0044]), by adjusting an opening degree of a valve for adjusting a flow rate of coolant bypassing the heat exchange device (para. [0038]).  
Yamada et al. teaches that it is known in the art that a pump circulation flow volume may be calculated based on a power quantity supplied to the circulation pump (para. [0052]) and that ECU 17 executes/controls the circulation flow volume (para. [0065]).  Yamada et al. is silent regarding adjusting, by the controller, a rotation speed of a cooling pump for circulating coolant for cooling the fuel cell stack based on the estimated temperature of the separator.  However, because the power to the circulation pump dictates the amount of coolant that flows through the circulation pump and the amount of coolant flowing through the circulation pump directly affects/impacts the rotation speed of the cooling pump, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting, by the controller, a rotation speed of a cooling pump for circulating coolant for cooling the fuel cell stack based on the estimated temperature of the separator when doing so provides for better or more effective cooling of the fuel cell.  

The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 8, modified Yamada et al. is silent regarding a cooling control wherein the estimating of the temperature of the separator includes: assuming that an initial temperature of the separator is equal to the temperature of the coolant, estimating, by the controller, temperature change of the separator according to heating caused by the heat generated in the fuel cell stack and cooling caused by heat exchange with the coolant flowing between the separators.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control wherein the estimating of the temperature of the separator includes: assuming that an initial temperature of the 
Regarding claim 10, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the ratio of the coolant includes: adjusting, by the controller, an inlet temperature of the coolant flowing into the fuel cell stack to a variable target temperature reduced from a predetermined target temperature in proportion to a difference between the temperature of the separator and a predetermined reference temperature when the temperature of the separator is equal to or greater than the predetermined reference temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting of the ratio of the coolant to include: adjusting, by the controller, an inlet temperature of the coolant flowing into the fuel cell stack to a variable target temperature reduced from a predetermined target temperature in proportion to a difference between the temperature of the separator and a predetermined reference temperature when the temperature of the separator is equal to or greater than the predetermined reference temperature when doing so provides for better or more effective cooling of the fuel cell.
Regarding claim 11, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the ratio of the coolant includes: adjusting, by the controller, the inlet temperature of the coolant flowing into the fuel cell stack to the 
Regarding claim 12, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the rotation speed of the cooling pump includes: adjusting, by the controller, the rotation speed of the cooling pump to a target rotation speed obtained by adding or subtracting a variable amount proportional to a difference between the temperature of the separator and a predetermined reference temperature to or from a predetermined rotation speed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the rotation speed of the cooling pump to include: adjusting, by the controller, the rotation speed of the cooling pump to a target rotation speed obtained by adding or subtracting a variable amount proportional to a difference between the temperature of the separator and a predetermined reference temperature to or from a predetermined rotation speed in order to assist with circulating coolant to and through the fuel cell stack.  
Regarding claim 13, modified Yamada et al. is silent regarding a cooling control method wherein, in the adjusting of the rotation speed of the cooling pump, the variable 
Regarding claim 14, modified Yamada et al. is silent regarding a cooling control method wherein, in the adjusting of the rotation speed of the cooling pump, the variable amount is proportional to a predetermined ratio when the temperature of the separator is less than the predetermined reference temperature. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting of the rotation speed of the cooling pump, the variable amount is proportional to a predetermined ratio when the temperature of the separator is less than the predetermined reference temperature in order to assist with circulating coolant to and through the fuel cell stack.  
Regarding claim 15, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the rotation speed of the cooling pump includes: adjusting, by the controller, the rotation speed of the cooling pump to a predetermined 
Regarding claim 16, modified Yamada et al. is silent regarding a cooling control method wherein the adjusting of the rotation speed of the cooling pump includes: adjusting, by the controller, the rotation speed of the cooling pump to a target rotation speed obtained by adding a variable amount proportional to a difference between the temperature of the separator and a predetermined reference temperature to the predetermined rotation speed when the valve for adjusting the flow rate of the coolant passing through the heat exchange device is completely opened.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of Yamada et al. by adjusting the rotation speed of the cooling pump to include: adjusting, by the controller, the rotation speed of the cooling pump to a target rotation speed obtained by adding a variable amount proportional to a difference between the temperature of the separator and a predetermined reference temperature to the predetermined rotation speed when the valve for adjusting the flow rate of the coolant passing through the heat exchange 
Regarding claim 17, Yamada et al. teaches a fuel cell system 10 comprising a fuel cell stack 11, the fuel cell system 10 is mounted to a fuel cell hybrid vehicle (para. [0021]).  Yamada et al. also teaches that fuel cell stack 11 includes cells having a structure that an electrolyte film is interposed between a plate of a cathode electrode and a plate of an anode electrode, and located between the cells (para. [0022]); the fuel cell stack 11 includes an ECU 17 that is equivalent to an electronic controlling the fuel cell (para. [0024]); and that the ECU 17 is a controlling components of the system 10 (para. [0024]).  Yamada et al. further teaches that the hybrid vehicle includes the cooling circuit 16 that is equivalent to a cooling unit that cools down the FC stack 11 (para. [0032]); the cooling circuit 16 is a refrigerant circuit circulating a coolant that is the refrigerant outside of the FC stack 11 such that the coolant flows out of the FC stack 11 and then flows back into the FC stack 11 (para. [0032]); and that the cooling circuit 16 further includes a radiator 42, a rotary valve 43, a circulation pump 44 and an ECU 17 (paras. [0032] and [0033]; ECU 17 corresponds to the claimed controller).  Additionally, Yamada et al. teaches that the cooling circuit 16 further includes a radiator outlet temperature sensor 45 as a first temperature sensor and a cell outlet temperature sensor 46 as a second temperature sensor (para. [0033]).  Yamada et al. teaches a method wherein the radiator outlet temperature sensor 45 and the cell outlet temperature sensor 46 send sensed temperature information to the ECU 17 (para. [0033]). 
Yamada et al. teaches a cooling control method of a fuel cell, comprising:

adjusting, by the controller, a ratio of coolant passing through a heat exchange device (radiator 420) to coolant bypassing the heat exchange device based on the estimated temperature of the separator (para. [0044]), by adjusting an opening degree of a valve for adjusting a flow rate of coolant bypassing the heat exchange device (para. [0038]).  
Yamada et al. teaches that it is known in the art that a pump circulation flow volume may be calculated based on a power quantity supplied to the circulation pump (para. [0052]) and that ECU 17 executes/controls the circulation flow volume (para. [0065]).  Yamada et al. is silent regarding adjusting, by the controller, a rotation speed of a cooling pump for circulating coolant for cooling the fuel cell stack based on the 
Modified Yamada et al. is silent regarding a cooling control method of a fuel cell wherein the estimating of the temperature of the separator includes: assuming that an initial temperature of the separator is equal to the temperature of the coolant, estimating, by the controller, temperature change of the separator according to heating caused by the heat generated in the fuel cell stack and cooling caused by heat exchange with the coolant flowing between the separators.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling control method of modified Yamada wherein the estimating of the temperature of the separator includes: assuming that an initial temperature of the separator is equal to the temperature of the coolant, estimating, by the controller, temperature change of the separator according to heating caused by the heat generated in the fuel cell stack and cooling caused by heat exchange with the coolant flowing between the separators as an alternative or an additional way to estimate the temperature of the separator when doing so more accurately estimates the 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
Applicants argue: Among other things, in one preferred aspect of the instantly claimed invention, the estimating of the temperature of the separator includes: assuming that an initial temperature of the separator is equal to the temperature of the coolant, estimating, by the controller, temperature change of the separator according to heating caused by the heat generated in the fuel cell stack and cooling caused by heat exchange with the coolant flowing between the separators.  As discussed in the instant specification, the temperature of the separator disposed between the unit cells included in the fuel cell stack and the coolant rapidly increases as the current of the fuel cell increases. In addition, the increased temperature range is relatively large compared to the coolant outlet temperature. In other words, the temperature of the fuel cell stack can be accurately estimated using the temperature of the separator. The figures (e.g., FIG. 3) further show that the estimated temperature of the separator is substantially equal to the actual temperature of the separator.  As shown in FIG. 3, when current of the fuel cell increases, heat is generated in the fuel cell stack according to exothermic reaction to increase the temperature of the fuel cell stack, the temperature of a separator adjacent thereto and the coolant outlet temperature may be increased.  That is contrary to the conventional technique in the related art. For instance, the temperature of the coolant (e.g., the coolant outlet temperature in FIG. 3) discharged from the fuel cell stack is measured and 
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejections of claims 6 and 17 above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724